Citation Nr: 0335806	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disorder with Barrett's esophagus and hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from October 1957 to April 
1965 and from February 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

Gastroesophageal reflux disorder with Barrett's esophagus and 
hiatal hernia is not of service origin. 


CONCLUSION OF LAW

Gastroesophageal reflux disorder with Barrett's esophagus and 
hiatal hernia was not incurred in or aggravated by active 
service nor may it be presumed to have been incurred 
inservice.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the January 2000 rating 
determination and the December 2001 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim.  Furthermore, in March and May 2001 
letters, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran of VA's duty to notify him 
about his claim, VA's duty to assist him in obtaining 
evidence about his claim, what the evidence had to show to 
establish entitlement, that the veteran could send additional 
information or evidence, what information or evidence was 
needed from the veteran, what he could do to help with his 
claim, and where to contact VA if he had any questions.  

The Board notes that the law provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  An examination 
or opinion is deemed "necessary" if the evidence of record 
before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board concludes that all duties owed the veteran by the 
Secretary to assist him in obtaining evidence necessary to 
substantiate his claim have been performed, and that as part 
of such duties, an additional medical examination is not 
necessary to make a decision on this issue.  VA obtained all 
records which it can be reasonably certain exist and it has 
asked the veteran for help in submitting any more evidence.

Moreover, as for the necessity for an additional examination, 
the evidence before the Secretary does not, taking into 
account all information and lay or medical evidence 
(including statements of the claimant), indicate that the 
disorder at issue may be associated with the veteran's active 
military service.  Furthermore, an examination is not 
required because there is no reasonable possibility that an 
examination would aid in substantiating the claim.  See 
Winters v. West, 12 Vet. App. 203, 207 (1999), and Soyini v 
Derwinski, 1 Vet. App. 540, 546 (1991), which stand for the 
proposition that the law does not require a useless act.  The 
Board also notes that the medical records which are contained 
in the claims folder are adequate for rating purposes and 
permit the claim to be rated without further examination.  
38 C.F.R. § 3.326(b) (2003).  The private medical evidence 
constitutes an examination.  As such, VA has met all VCAA 
duties.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

A review of the veteran's service medical records reveals 
that they are devoid of any complaints or findings of 
gastrointestinal problems or disorders.  

At the time of the veteran's September 1957 enlistment 
examination, normal findings were reported for the abdomen 
and viscera.  On his September 1957 enlistment report of 
medical history, the veteran checked the "no" boxes when 
asked if he had or had ever had frequent indigestion; 
stomach, liver or intestinal trouble; or gall bladder trouble 
or gall stones.  

At the time of the veteran's February 1966 enlistment 
examination, there were no findings of abdomen or viscera 
trouble.  The veteran again checked the "no" boxes when 
asked if he had or had ever had frequent indigestion; 
stomach, liver or intestinal trouble; or gall bladder trouble 
or gall stones.

At the time of a May 1968 examination, normal findings were 
again reported for the abdomen and viscera.  On his May 1968 
report of medical history, the veteran checked the "no" 
boxes when asked if he had or had ever had frequent 
indigestion; stomach, liver or intestinal trouble; or gall 
bladder trouble or gall stones.

In May 1969, the veteran was seen with shortness of breath 
for two weeks.  He indicated that he had not had a cold but 
reported that he did have a cough.  Chest x-rays performed at 
that time were clear.  In February 1970, the veteran was seen 
with complaints of vague chest pain.  

At the time of the veteran's February 1970 service separation 
examination, normal findings were again reported for the 
abdomen and viscera.  On his February 1970 service separation 
report of medical history, the veteran again checked the 
"no" boxes when asked if he had or had ever had frequent 
indigestion; stomach, liver or intestinal trouble; or gall 
bladder trouble or gall stones.  The veteran did check the 
"yes" box when asked if he had or had ever had pain or 
pressure in his chest.  In the summary portion of the report, 
it was noted that the veteran had been seen two times in the 
last year for intermittent dull, sternal, non-radiating chest 
pain.  The veteran indicated that it was not related to 
exercise or food.  He stated that this would occur once a day 
and always resolved spontaneously.  He denied any nausea, 
vomiting, melena, hematemesis, shortness of breath, or 
dyspnea on exertion.  The veteran also denied any significant 
medical or surgical history since his last physical 
examination.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was seen with complaints of indigestion 
in February 1989.  It was the examiner's impression that the 
veteran had chronic indigestion.  

In a May 1999 letter, the veteran forwarded the results of an 
April 1999 endoscopy which resulted in diagnoses of Barrett's 
esophagus, gastritis, erythematous duodenopathy, and a hiatus 
hernia.  The veteran indicated that this would convince the 
RO that the chest pain described at the time of his February 
1970 service separation examination was caused by 
gastroesophageal reflux disease and a hiatal hernia.  

In an August 1999 letter, the veteran's private physician, V. 
P., M.D., noted that the veteran had a condition called 
gastroesophageal reflux disease and that an endoscopy had 
revealed that he had a complication related to reflux disease 
known as Barrett's syndrome.  

In his October 2000 notice of disagreement, the veteran 
indicated that the chest pain that he had had inservice had 
never been diagnosed.  He stated that had he stayed inservice 
longer, the doctors would probably have found out the cause 
of his chest pain.  He also noted that no tests had been run 
to confirm the absence or presence of a gastrointestinal 
problem inservice.  

In June 2002, the veteran forwarded the results of a June 
2001 upper GI endoscopy which again showed the presence of 
Barrett's esophagus, hiatus hernia, and gastritis.  

Service connection is not warranted for gastroesophageal 
reflux disorder with Barrett's esophagus and hiatal hernia.

The veteran's service medical records are devoid of any 
complaints or findings of gastrointestinal problems.  
Moreover, at the time of examinations performed in 
conjunction with veteran's service, including his February 
1970 service separation examination, normal findings were 
reported for the abdomen and viscera.  Furthermore, on each 
report of medical history filled out by the veteran, he 
checked the "no" boxes when asked if he had or had ever had 
had frequent indigestion; stomach, liver or intestinal 
trouble; or gall bladder trouble or gall stones.  

While the Board does note that the veteran reported having 
chest pain at the time of his February 1970 service 
separation examination and checked the "yes" box when asked 
if had or had ever had pain or pressure in his chest in the 
summary portion of the report, the veteran indicated that the 
intermittent dull, sternal, non-radiating chest pain was not 
related to exercise or food.  He also denied any nausea, 
vomiting, melena, hematemesis, shortness of breath, or 
dyspnea on exertion.  

The medical records in the years following service are also 
devoid of any complaints or findings of gastrointestinal 
disease.  The first objective medical finding of 
gastrointestinal problems subsequent to service was in 
February 1989, when the veteran was found to have chronic 
indigestion.  Moreover, there has been no competent evidence 
submitted relating the veteran's current gastroesophageal 
reflux disorder with Barrett's esophagus and hiatal hernia to 
his period of service.  

As to the veteran's belief that the chest pains that he 
reported inservice were the result of his currently diagnosed 
gastroesophageal reflux disorder with Barrett's esophagus and 
hiatal hernia, the Board notes that he is not qualified to 
render an opinion as to etiology of these disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements indicating that his current 
gastroesophageal reflux disorder with Barrett's esophagus and 
hiatal hernia began inservice are in conflict with the 
service medical records, the service medical examinations, 
and the treatment records covering the period of time in 
close proximity to service.  The objective medical evidence, 
in this case the negative medical evidence, is more probative 
than the veteran's more recent assertions of continuous 
problems with gastroesophageal reflux disorder with Barrett's 
esophagus and hiatal hernia since service.  The Board is 
aware that the veteran reported that he had been seen by 
medical professionals prior to the 1980s but that the records 
are not available.  Even if true, there is nothing to 
establish an inservice onset.  In this case, the absence of 
evidence and documentation constitutes negative evidence.  

The Board finds that that the preponderance of the evidence 
is against the claim for service connection for 
gastroesophageal reflux disorder with Barrett's esophagus and 
hiatal hernia and his claim must be denied.


ORDER

Service connection for gastroesophageal reflux disorder with 
Barrett's esophagus and hiatal hernia is denied.  




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



